Citation Nr: 1605725	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement an evaluation in excess of 10 percent for tinea and tinea pedis of the fingernails, hands and feet (skin disability).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and E.V. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1964 to August 1968 and in the United States Army from August 1967 to April 1973. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Denver, Colorado (RO), which in pertinent part, denied the benefit sought on appeal. 

In May 2014, the Veteran and his wife testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015). 

In January 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent VA and private treatment and providing the Veteran with a VA examination to determine the current severity of his skin disability.  A review of the record reflects substantial compliance with the Board's 2015 remand instructions, as such further development is not needed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

During the pendency of the appeal, the Veteran's claims folder was processed using the electronic Virtual VA (VVA) and Veterans Benefits Management Systems (VBMS), and any further consideration should review both systems in conjunction with the claim.  


FINDINGS OF FACT

The competent and probative evidence of record demonstrates that the Veteran's service-connected skin disability affects more than 5 percent but less than 20 percent of the total body area, and more than 5 percent but less than 20 percent of the exposed body area, without the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

The Board finds that VA has satisfied its duty to notify.  Specifically, a February 2010 letter, sent prior to the decision on appeal, provided notice regarding what information and evidence was needed to substantiate his claims for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The same letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.

 VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and VA treatment records have been obtained and considered, and the Veteran has provided lay statements and testimony in support of his claim.  

 The Veteran was provided with VA skin examinations in March 2010, October 2012, and August 2015.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability as they included interviews and physical examinations.  The 2015 VA examiner also reviewed the claims file.  The Board finds that the VA examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's 2015 remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

 The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he testified before the undersigned Board member.

2.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where  there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

 In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran's skin disability is currently rated as 10 percent disabling under Diagnostic Code 7806, for dermatitis or eczema.  Diagnostic Code 7806 provides the following.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran asserts that he is entitled to a higher rating for his service-connected tinea and tinea pedis of the fingernails, hands and feet (skin disability).  He filed his claim for increased rating in February 2010.  The Veteran asserted that as a result of his skin disability, he recurrently loses his fingernails and toenails.  The Veteran reported that due to the loss of his fingernails and toenails, he has difficulty picking up items and turning pages in a book, and when he bumps his fingers or toes, he experiences a pain sensation.  He further asserted that he has become self-conscious because of the condition of his hands and he is embarrassed to show his hands to others.  See March 2010 and July 2010 statements in support of the case, as well as the May 2014 Board hearing transcript. 

The evidence of record includes three VA examination reports, VA treatment records, and lay statements and testimony from the Veteran.  VA treatment records throughout the entire period of appeal show various diagnoses involving the Veteran's hands and feet, to include dermatomycosis, tinea pedis, onychomycosis, and lichen planus.  However, none of these records shows systemic therapy or any indication that his skin disability affected 20 percent or more of the body or exposed areas during the appeal period.  See VA treatment records dated from 2009 to 2015.

The March 2010 VA examination report shows that the Veteran complained of itching and dryness of his hands and feet, and constant skin problems involving his hands and feet.  He reported a history of topical medication daily.  The Veteran informed the VA examiner that his skin disability makes him feel self-conscious.  On clinical evaluation, the VA examiner observed that the Veteran had dermatophytosis involving his hands and feet that affected 10 percent of his entire body.  VA examiners specifically noted that no systemic therapy had been prescribed. 

The October 2012 VA examination report shows that the Veteran complained that his fingernails and toenails fell off recurrently.  The Veteran denied any debilitating episodes as a result of his skin problems, but it was recorded that he experienced non-debilitating episodes, where his toenails thicken and elevate prior to falling off, and his fingernails become brittle, irregularly shaped, crack and break, that occur three times a year.  He reported a history of oral and topical medication, but he denied any current treatment beyond seeing his podiatrist to maintain his toenails.  The VA examiner observed that his skin disability affected 2 percent of exposed area and 4 percent of his total body area. 

The most recent VA examination report comes in August 2015.  That examination report shows that the Veteran had diagnoses of tinea pedis, tinea manuum, tinea unguium, and lichen planus.  The Veteran complained of problems with his toenails and fingernails, where his nails would "get dry and get like a hook," and his fingernails would "hollow".  He reported that he previously suffered from a fungal infection involving his hands and feet, but that has since resolved.  He reported that his disability primarily involves problems with his fingernails and toenails.  He further reported that he is embarrassed by fingernails.  The Veteran denied any other problems with his feet while walking or at rest.  He did report that his toes would ach for a short period if he bumped his toes.  He denied any current prescription medication, but he reported that he used over the counter topical cream for his skin problems.  The Veteran reported that he had not seen a provider for the above conditions in over 12 months, and the VA examiner noted that a review of medical treatment records found no prescribed treatment for the above condition in the prior 12 months.

On clinical evaluation, the 2015 VA examiner observed that there was no obvert signs of tinea skin infection of the Veteran's feet or hands.  There was no evidence of erythema, dry or scaly skin, cracking or bleeding.  With respect to the Veteran's nails, clinical evaluation revealed that all ten of his fingernails were thickened and dystrophic, and nine out of ten fingernails have longitudinal lines.  One fingernail is more irregular, rough, and has an absent irregular corner.  In addition, all ten of the Veteran's toenails were irregular, rough, discolored in varying shades of brown, with cracks and some distal corner sections absent, or only partial nails present.  The percent of the Veteran's total body surface area affected is less than 5 percent, and the percent of the Veteran's exposed body surface area affected is less than 5 percent.  The Veteran's disability was not manifested by any other physical findings, complications, or symptoms, and his disability did not impact his ability to work. 

Based on a review of the evidence, the Board finds that the preponderance of the competent medical and lay evidence is against a finding that the Veteran's skin disability supports the assignment of an evaluation in excess of 10 percent.   In this regard, evidence of record shows that throughout the appeal period, the Veteran's disability has affected less than 20 percent of the Veteran's entire body or exposed areas, and required no more than topical therapy at any time.  As the evidence of record does not show that the Veteran's skin disability involves 20 to 40 percent of the entire body or exposed areas or required systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more during the past 12 month period, a higher evaluation is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.
 
The Board has considered the Veteran's that his skin problems are manifested by constant itched or dry skin, and his fingernails and toenails were completely disfigured, cracked and discolored, and they recurrently fall off.  The Veteran reported that he had pain when he stood or walked for prolonged periods because his missing toenails.  The Veteran is competent to report symptoms capable of lay observation.  However, his statements are consistent with the 2012 and 2015 VA examination reports indicating the Veteran's total body area affected less than 20 percent, warranting no more than the current assigned 10 percent rating.  Although the Veteran uses an over-the-counter cream daily, he has not been shown to use systemic therapy such as corticosteroids or other immunosuppressive drugs.  The competent evidence of record does not support the criteria for an evaluation in excess of 10 percent under Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has considered whether the Veteran's skin disability should be rated under the criteria for scars (DC's 7801, 7802, 7803, 7804 or 7805).  However, none of the VA examination reports or VA treatment records shows that the Veteran had scars on his feet or hands due to his service-connected skin disability.  See 38 C.F.R. § 4.118. 

Accordingly, the Board finds that the criteria for an evaluation in excess of 10 percent have not been met.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

Other Considerations 

VA regulations provide that in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1). An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229   (1993).

The Veteran's skin disability involving his hands and feet affected less than 20 percent of the Veteran's entire body or exposed areas, and required no more than topical therapy at any time.  These manifestations are contemplated in the rating criteria.  The Board has also considered the Veteran's reports that his disability affecting his fingernails makes him feel self-conscious and embarrassed in front of other.  However, none of the VA examiners noted that the Veteran's disability involved scarring or disfigurement of the head, face or neck, so the diagnostic code involving disfigurement is not applicable.  Moreover, the Veteran has already been awarded service-connection for mental health disability, which would compensate him for his affected mental status.  VA regulations proscribe the evaluation of the same manifestation/symptoms under different diagnoses (pyramiding).  See 38 C.F.R. § 4.14.  Moreover, the Veteran's skin disability has not been shown as severe enough to cause marked interference with employment beyond that contemplated by the schedule for rating disabilities. Additionally, this disability has not necessitated frequent periods of hospitalization.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

 Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence show, that he is unemployed due to his skin disability.  There is no indication in the record that the Veteran's skin disability affects his ability to work.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim for the residual scar, it is inapplicable in this case.

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of in excess of 10 percent for tinea and tinea pedis of the fingernails, hands and feet, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


